Citation Nr: 0611630	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder, left arm and both legs, claimed as secondary 
to service-connected disabilities.  

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the tranverse process at L4-L5, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right anterior ramus, evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  

5.  Entitlement to service connection for dental treatment 
purposes due to trauma to the jaw resulting in injuries to 
the teeth.

6.  Service connection for residuals of an injury to the jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and July 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In January 2003, the RO denied the claim of entitlement to an 
increased rating for post-traumatic arthritis of the 
transverse process at L4-L5, evaluated as 40 percent 
disabling, and entitlement to an increased (compensable) 
rating for an old fracture of the right anterior ramus.  The 
RO also denied entitlement to service connection for 
arthritis of the left shoulder, left arm, and bilateral leg, 
claimed as secondary to the service-connected disability of 
post-traumatic arthritis of the transverse process at L4-L5.  

In March 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In June 2004, the 
Board remanded the aforementioned issues for further 
development.  A review of the claims file shows that the 
requested development has been accomplished.  

In the June 2004 correspondence, the veteran was notified 
that the instant appeal has been advanced on the Board's 
docket for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).  

In July 2005, the RO denied the claim of entitlement to a 
total disability rating for individual unemployability.  

The Board notes that in the Decision Review Officer's October 
2005 decision and the October 2005 Supplemental Statement of 
the Case (SSOC), the RO determined that after reviewing 
additional medical evidence the veteran is currently 
diagnosed as having intermittent right thigh dysesthesia 
associated with residuals of the veteran's pelvic fracture, 
and assigned a 10 percent rating for right pubis and ramus 
pelvic fracture with right thigh dysesthesia, effective April 
2002.  While this was a partial grant of the veteran's claim 
for an increased evaluation for residuals of a fracture of 
the right pubis and ramus pelvic fracture, the 10 percent 
evaluation is not the maximum evaluation for this disability, 
and thus the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

The RO also assigned a separate 10 percent evaluation for 
residuals of a left pubis and ramus fracture.  A review of 
the claims file reveals that following receipt of the October 
2005 SSOC, the veteran did not submit any communication 
indicating that he disagreed with the assignment of the 
separate 10 percent evaluation for residuals of a left pubis 
and ramus fracture.  Therefore, because as an appeal has not 
been initiated for the assignment of the 10 percent 
evaluation for the residuals of a left pubis and ramus 
fracture, any issue pertaining to the assignment of the 
separate 10 percent evaluation is not currently on appeal.  

The claim for a total disability rating based on individual 
unemployability, and the claims of service connection for 
dental treatment purposes due to trauma to the jaw resulting 
in injuries to the teeth and for residuals of an injury to 
the jaw are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not include competent evidence of a nexus 
that links a current diagnosis of arthritis of the left 
shoulder, left arm and both legs, to the veteran's period of 
active service or to a service-connected disability.  

2.  Post-traumatic arthritis of the tranverse process at L4-
L5 is manifested by mild tenderness and spasm in the lower 
lumbar spine, slight scoliosis, and degenerative joint 
disease; range of motion studies demonstrate forward flexion 
of the lumbar spine from 0 to 70 degrees.  

3.  Residuals of a fracture of the right anterior ramus are 
manifested by a healed ramus fracture/remote bilateral pelvic 
fracture, residuals include right thigh dysesthesia, and near 
full range of motion of the hip.  


CONCLUSIONS OF LAW

1.  Arthritis of the left shoulder, left arm and both legs, 
was not incurred in service, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).  

2.  The criteria for an increased rating for post-traumatic 
arthritis of the tranverse process at L4-L5, evaluated as 40 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.71a Diagnostic Codes 5292 and 5295 (in effect prior to 
September 26, 2003), Diagnostic Codes 5235-5243, General 
Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2005).  

3.  The criteria for an increased rating for residuals of a 
fracture of the right anterior ramus, currently evaluated as 
10 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118 Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in October 2002, July 2004, and March 2005 complied 
with the specific notification requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording the claimant an opportunity to submit all 
pertinent evidence pertaining to the claims that he or she 
may have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of entitlement to increased ratings, 
and service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claim of service connection 
and with respect to the claims for increased ratings, he was 
not informed of the type of evidence necessary for the 
assignment of an effective date.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims of entitlement to increased 
ratings, service connection, and TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, non-VA medical 
treatment records, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already of record, and there are no 
available additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Entitlement to Service Connection for Arthritis of the Left 
Shoulder, Left Arm, and Bilateral Leg

The veteran maintains that the service-connected disability 
of post-traumatic arthritis of the transverse process at L4-
L5 has resulted in arthritis of the left shoulder, left arm, 
and a bilateral leg disability.  (See the veteran's 
statement, dated in April 2002.)

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Post-service records associated with the claims file include 
medical reports from White River Medical Center, dated from 
May 1998 to June 2002; medical reports from Cave City Medical 
Clinic, dated from April 2002 to May 2002; medical reports 
from Patrick D. S. Chan , M.D., P. A., dated from July 2003 
to October 2003; VA examination reports, dated in March 1954, 
November 1999, October 2002, and June 2005; VA medical 
treatment records, dated from October 2001 to September 2005; 
and the transcript of the veteran's personal testimony, 
provided at the Board's March 2004 Travel Board hearing.  The 
Board carefully reviewed these records.  

The pertinent evidence following the veteran's period of 
service include VA examinations, dated in March 1954, 
November 1999, and October 2002.  These records do not show 
that the veteran was diagnosed as having arthritis of the 
left shoulder, left arm and legs.  

The first competent evidence of a left shoulder disability is 
shown on VA examination, dated in June 2005.  On VA 
examination, dated in June 2005, the examiner documented that 
the claims file was reviewed.  In pertinent part, the veteran 
was diagnosed with adhesive capsulitis and degenerative joint 
disease of the left shoulder.  The examiner opined that the 
current left shoulder complaints are the result of the aging 
osteoarthritis processes, and are in no way shape or form 
related to the service-connected spine disability or the 
service-connected residuals of the fractured pelvis.  The 
examination results do not pertain to the arm or the legs and 
the veteran was not diagnosed as having arthritis of the left 
arm and or the legs.  

The VA medical treatment records, dated from October 2001 to 
September 2005, show that the veteran complained of 
occasional orthopedic joint, arthritis pain, and bilateral 
shoulder pain.  

Service medical records do not show treatment, findings, or 
complaints of arthritis of the left shoulder, left arm, or 
the legs.  

After reviewing the claims file, the Board considered whether 
the veteran met the requirements for presumptive service 
connection for arthritis.  The evidence shows that the 
moderate degenerative changes of the left shoulder joint were 
shown many years after service; therefore, service connection 
is not warranted on a presumptive basis.  

The Board finds that the question for consideration is 
whether there is competent medical evidence of a nexus that 
tends to link the current diagnosis of moderate degenerative 
changes of the left shoulder to any service-connected 
disability.  

The Board finds that there is no competent medical evidence 
of a nexus that tends to link the current diagnosis of 
moderate degenerative changes of the left shoulder to the 
service-connected spine disability or to the service-
connected residuals of a fracture of the right anterior 
ramus.  There is no evidence of record to demonstrate that 
there is a relationship between the current diagnosis of 
moderate degenerative changes of the left shoulder and the 
veteran's period of active service.  Further, there is no 
evidence that the veteran currently suffers from arthritis of 
the left arm or arthritis in the legs, bilaterally which was 
diagnosed within one year of the veteran's discharge from 
service..  

The Board points out that the veteran was invited to submit 
evidence that would tend to substantiate the service-
connection claim.  A review of the evidence shows that he has 
not submitted any evidence that would tend to substantiate 
his claim that arthritis of the left shoulder is related to 
any service-connected disabilities, nor has he submitted 
evidence that would tend to contradict the opinion rendered 
in June 2005, which expressly states that the moderate 
degenerative changes of the left shoulder are not related to 
any service-connected disability.  Similarly, the veteran has 
not submitted evidence of a current disability involving 
arthritis in the left arm or bilateral legs.  

The veteran asserts that he currently suffers from arthritis 
of the left shoulder, left arm and bilateral legs due to his 
service-connected disabilities.  The veteran, however, as a 
lay person, is not competent to offer a medical diagnosis or 
to assert medical causation.  Consequently, the assertion 
that he currently suffers from arthritis of the left 
shoulder, left arm and bilateral legs, due to his service-
connected disabilities lack probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the absence of evidence showing that the veteran had 
arthritis in the left shoulder, left arm or legs within one 
year of service discharge or evidence of a medical nexus 
between a left shoulder, left arm and/or bilateral leg 
disability to a service-connected disability or to service, 
the claim of service connection is not warranted.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection .  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to an Increased Rating for Post-traumatic 
Arthritis of the Transverse Process at L4-L5, Evaluated as 40 
Percent Disabling

Service medical records show that the veteran was involved in 
a train accident during his period of service.  In May 1946, 
in pertinent part, the RO assigned a 20 percent disability 
rating for traumatic arthritis, old fracture of the fourth 
and fifth transverse processes, effective July 1946.  In 
February 1990, the RO assigned a 40 percent disability 
rating, effective October 1999, for the service-connected 
spine disability of post-traumatic arthritis of the 
transverse process at L4-L5.  The veteran essentially 
maintains that he is entitled to the next higher rating of 50 
percent.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the appeal, the 
regulations for rating the disabilities were changed, 
effective September 23, 2002 and September 26, 2003.  The 
October 2005 SSOC informed the veteran of the regulatory 
changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. However, the Federal 
Circuit overruled Karnas to the extent that it indicated that 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

Under Diagnostic Codes 5292 (Limitation of Motion of the 
Lumbar Spine) and Diagnostic Code 5295 (Lumbosacral Strain) 
the criteria provide that the maximum rating allowed under 
the law and regulations is 40 percent.  The veteran is 
currently receiving a 40 percent rating; therefore, the next 
higher rating of 50 percent is not assignable under these 
criteria.  As such, these criteria are not for application, 
as application of the criteria will not result in a higher 
rating, higher than 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  

Under Diagnostic Code 5285, a 60 percent rating is assigned 
for residuals of a fracture of the vertebra without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast).  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  Note that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  


Under Diagnostic Code 5286, a 60 percent rating is assigned 
for complete bony fixation of a favorable angle.  Under 
Diagnostic Code 5289, a 40 percent rating is assigned for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (2002).  

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 100 percent disability rating 
is warranted for unfavorable ankylosis of the entire spine.  
A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  

In order to assign the next higher rating, higher than 40 
percent, for post-traumatic arthritis of the transverse 
process at L4-L5, the evidence must demonstrate that the 
symptoms attributable to the spine disability now meet the 
criteria for the next higher rating under the applicable 
criteria stated in detail above.  

On VA examination, dated in November 1999, the examiner 
reported that the veteran sustained fractures of the 
transverse processes of the fourth and fifth lumbar 
vertebrae.  The physical evaluation revealed flattening of 
the lumbar curvature. The range of motion studies show 
findings of forward flexion, with pain at 65 degrees; he has 
flexion from 0 to 80 degrees and stops due to pain; backward 
extension from 0 to 25 degrees, lateral flexion from 0 to 25 
degrees, bilaterally; and rotation from 0 to 20 degrees, 
bilaterally.  The examiner's impression was that the veteran 
suffered from residuals of an injury to the lumbar spine, 
post-fracture of transverse process of L4-L5, with traumatic 
arthritis.  

On VA examination, dated in October 2002, the examiner 
provided history of the veteran's spine disability, noting 
that the veteran was involved in a train accident during his 
period of service, which resulted in a fracture of the 
transverse process of the L4-L5.  On physical examination the 
examiner observed flattening of the lumbar lordosis, the 
examiner reported the functional limitation of range of 
motion of the lumbar spine as follows: forward flexion from 0 
to 75 degrees; backward extension from 0 to 15 degrees; 
lateral flexion from 0 to 20 degrees, bilaterally; and 
rotation from 0 to 20 degrees, bilaterally.  The examiner's 
diagnosis was that the veteran has residuals of an injury to 
the lumbar spine with fractures of transverse process of L4-
L5.  

The November 2002 X-ray study of the lumbosacral spine shows 
evidence of spurring, and an otherwise unremarkable X-ray 
study.  

On VA examination, dated in June 2005, the examiner 
documented that the claims file was reviewed.  On physical 
examination, the evaluation of the thoracolumbar reveals 
slight scoliosis of the lumbar spine to the left on visual 
inspection.  There was evidence of mild tenderness and spasm 
noted in the lower lumbar spine.  The range of motion studies 
of the lumbar spine were as follows: forward flexion from 0 
to 70 degrees, with pain at 70 degrees; posterior flexion 
from 0 to 10 degrees, with pain at 10 degrees; lateral 
flexion of the lumbar spine from 0 to 20 degrees in each 
direction, with pain at 20 degrees; and rotatory flexion of 
the lumbar spine from 0 to 55 degrees in each direction with 
pain noted at 55 degrees.  

There were no findings of weakness, fatigability, or 
discordination to repetitive stressing against resistance.  
Functional range of motion was unchanged following repetitive 
stressing, and equal with active range of motion.  Straight 
leg reflexes were negative bilaterally.  

The diagnostic impression shows that the veteran suffers from 
post-traumatic arthritis of L4-L5 pedicle transverse process 
and degenerative joint disease (DJD) of the lumbar spine.  
The examiner stated that the veteran was involved in a motor 
vehicle accident (MVA) approximately 2 years prior to the 
examination and that he suffered a T12 burst fracture of the 
T12 vertebra, which required fusion of the vertebra in this 
region by his local neurosurgeon.  With regard to the recent 
MVA, the examiner stated that the resulting compression 
fracture of the thoracic spine clouds the picture and could 
play a role in some of the present complaints.  It is the 
examiner's opinion that the DJD of the lumbar spine is a 
result and continuation from the initial suspected spine 
injury which occurred in 1945.  

The VA medical treatment records, dated from October 2001 to 
September 2005, reveal that the veteran complained of 
arthritic pain in the back.  He was prescribed medication for 
the pain.  Strength and range of motion was in functional 
limits in June 2004; there are no reports of tingling and 
numbness.  The veteran also used a transcutaneous electrical 
nerve stimulation (TENS) unit.  

Considering the facts of the veteran's case, and in view of 
the applicable law and regulations, the Board finds that 
there is no objective medical evidence that the symptoms 
attributed to the service-connected spine disability of post-
traumatic arthritis of the transverse process at L4-L5 meet 
the criteria for the next higher rating, higher than 40 
percent.  

The evidence shows that the veteran has movement of the 
thoracolumbar spine; the evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine; 
therefore, in this regard, the veteran does not meet the 
criteria for the next higher rating of 50 percent for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).  

Further, the evidence does not indicate that the residuals of 
the veteran's initial fractures of the transverse processes 
of the fourth and fifth lumbar vertebrae resulted in 
residuals of a fracture of the vertebra without cord 
involvement or abnormal mobility requiring a neck brace (jury 
mast).  The record was also without evidence of complete bony 
fixation of the spine.  Therefore, the next higher rating of 
60 percent is not met under these criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (2002).  

The Board notes that the record does not demonstrate that the 
veteran suffers from symptoms consistent with intervertebral 
disc syndrome (IVDS) that are attributable to the service-
connected spine disability.  Consequently, the veteran is not 
entitled to the next higher rating of 60 percent under 
Diagnostic Code 5293.  38 C.F.R. § Diagnostic Code 5293 
(2002) (2003).  

The Board considered whether the symptoms attributable to the 
veteran's service-connected spine disability meet the 
criteria for the next higher rating of 50 percent under the 
new criteria.  A review of the record shows that the veteran 
does not suffer from unfavorable ankylosis of the entire 
thoracolumbar spine, in fact, the evidence demonstrates that 
during the most recent examination, the veteran had forward 
flexion of the lumbar spine from 0 to 70 degrees; as such, 
the criteria for the next higher rating of 50 percent are not 
met.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Additionally, there is no evidence of intervertebral disc 
syndrome, thus a higher rating under Diagnostic Code 5243 is 
not warranted.

The Board concludes that the symptoms attributable to the 
service-connected spine disability of post-traumatic 
arthritis of the transverse process at L4-L5 does not meet 
the criteria for the next higher rating under either the old 
or the new criteria for evaluating disabilities of the spine.  
The symptoms attributable to the service-connected spine 
disability more nearly approximate the criteria for a 40 
percent rating under both the old and the new criteria for 
evaluating spine disabilities.  

Considering the foregoing evidence in light of the entire 
medical record, the Board concludes that the evidence does 
not show pain on use or during flare-ups, which results in 
such additional functional impairment that would warrant an 
increased rating, higher than 40 percent, for post-traumatic 
arthritis of the transverse process at L4-L5.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for post-traumatic 
arthritis of the transverse process at L4- L5.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased Rating for an Old Fracture of the 
Right Anterior Ramus, Evaluated as 10 Percent Disabling

Service medical records show that the veteran essentially 
suffered fractures in the area of the pelvis after a train 
accident during his period of service.  In May 1946, the RO 
assigned a noncompensable rating for an old fracture of the 
right anterior ramus, effective July 1946.  In October 2005, 
the RO assigned a 10 percent evaluation for residuals of a 
right pubis ramus pelvic fracture, with right thigh 
dysesthesia (previously evaluated as old fracture of the 
right anterior ramus), effective April 2002.  The 10 percent 
evaluation is not the maximum evaluation for this disability, 
and thus the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  The Board notes that in evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO evaluated the residuals of a fracture of the right 
anterior ramus under Diagnostic Code 5251, Limitation of 
Extension of the Thigh.  The RO also considered the criteria 
under Diagnostic Code 5252, Limitation of Flexion of the 
Thigh.  38 C.F.R. § 4.71a, Diagnostic Codes, 5299-5251 and 
5299-5252 (2005).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated Diagnostic 
Codes are used when a rating under one Diagnostic Code 
requires use of an additional Diagnostic Code to identify the 
basis for the evaluation assigned.  The additional Code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2005).  

Under Diagnostic Codes 5299-5251, the maximum rating allowed 
is 10 percent.  The veteran is currently in receipt of a 10 
percent rating for residuals of a right pubis and ramus 
pelvic fracture, with right thigh dysesthesia.  Therefore, a 
higher rating cannot be assigned under Diagnostic Codes 5299-
5251.  Under Diagnostic Code 5299-5252, a 10 percent rating 
is assigned for flexion of the thigh, which is limited to 45 
degrees.  The next higher rating of 20 percent is assigned 
when the evidence demonstrates that the veteran experiences 
limitation of flexion of the thigh to 30 degrees.  

The evidence shows that the veteran's range of motion of the 
hip includes 0 degrees of extension and flexion to 100 
degrees.  In general, 38 C.F.R. § 4.71, Plate II (2005) 
provides a standardized description of ankylosis and joint 
movement.  Hip flexion from 0 to 125 degrees, and hip 
abduction from 0 to 45 degrees is considered normal.  

In order to assign the next higher rating, higher than 10 
percent, the evidence of record must show that the symptoms 
attributable to the service-connected residuals of the right 
anterior ramus meets the criteria for the next higher rating 
under the applicable criteria stated in detail above.  

On VA examination, dated in November 1999, the examiner 
reported that the veteran was in train accident during his 
period of active service and suffered a fracture of the 
anterior ramus of the pelvis on the right.  On physical 
examination, there was no evidence of a pelvic tilt.  The 
impression was that the veteran suffered from residuals of a 
pelvic fracture.  The X-ray findings showed old trauma to the 
right superior pubic ramus.  The hip joint was unremarkable.  

On VA examination, dated in October 2002, there was no 
evidence of pelvic tilt or tenderness over the anterior ramus 
of the pelvic on the right.  The impression shows that the 
veteran suffers from status-post fracture of the right 
anterior ramus of the pelvis.  Range of motion studies of the 
right hip revealed flexion from 0 to 125 degrees and 
abduction from 0 to 45 degrees.  The November 2002 X-ray 
findings revealed deformity of the superior pubic ramus on 
the right side, suggestive of old trauma.  The articular 
surfaces and the joint space at the hip appeared 
unremarkable.  

On VA examination, dated in June 2005, the examiner 
documented that the claims file was reviewed.  The veteran 
related to the examiner that he suffers from chronic 
bilateral groin pain since the fractures occurred in the 
pelvic region.  He denied locking, swelling, or giving way in 
the hip region.  He also denied experiencing any specific 
pain in the hip region; he denied experiencing any restricted 
range of motion, discoordination, or weakness of the hip 
region or lower extremity during hip pain flare-up, or upon 
following repetitive range of motion of the hip region.  

On physical examination, there was no evidence of pelvic tilt 
on visual inspection.  The hips were examined and described 
as non-tender to palpation.  There was no redness, swelling, 
or deformity noted in the pelvic region.  The range of motion 
studies for the hips were as follows: extension of the hip 
was to 0 degrees, without pain; flexion of the hip was from 0 
to 100 degrees; external rotation of the hip was from 0 to 40 
degrees; internal rotation of the hip was from 0 to 20 
degrees without pain; abduction of the right hip was from 0 
to 45 degrees, with pain at 45 degrees.  

There was no evidence of weakness, fatigability, or 
discoordination to repetitive stressing against resistance in 
the hip region.  Functional range of motion was unchanged 
following repetitive stressing, and equal with active range 
of motion.  The veteran's thighs were examined and it was not 
noted that the veteran experienced limitation of motion of 
the thighs.  

The examiner reported that X-ray findings revealed normal 
articular surface of the hip and healed ramus fractures.  The 
examiner's diagnostic impression is stated as remote 
bilateral pelvic fractures and right thigh dysesthesia, 
secondary to the right superficial femoral nerve, likely as 
not related to remote pelvic fracture and residuals.  

The June 2005 X-ray study reveal spurs involving the hip 
joint and the sacroiliac (SI) joint, joint disc space 
narrowing involving the hip, and old fracture deformity 
involving the pubic bone.  The impression shows that the 
veteran has mild degenerative changes of the hips and SI 
joint and old fracture healed deformity of the pubic bone.  

The VA medical treatment records, dated from October 2001 to 
September 2005, show that the veteran complained of 
occasional joint pain and arthritic pain in the hips.  

The determinative issue is whether the symptoms attributable 
to the service-connected residuals of a fracture of the right 
anterior ramus meet the criteria for the next higher rating 
of 20 percent.  As noted in the Introduction portion of this 
decision, any issue pertaining to the residuals of a left 
pubis and ramus pelvic fracture is not currently on appeal 
before the Board.  

The range of motion findings do not show that the symptoms 
attributed to the service-connected residuals of a right 
pubis and ramus pelvic fracture result in limitation of 
flexion of the thigh to 45 degrees ( the criteria for a 10 
percent rating).  Thus, a separate 10 percent rating based on 
limitation of flexion is not warranted.  Moreover, the 
evidence shows that the veteran is in receipt of the maximum 
rating based on limitation of extension.  During the VA 
examination, dated in June 2005, the examiner evaluated the 
thigh and there was no evidence of limited motion of the 
thigh.  Further, the evidence shows that the veteran has near 
normal range of motion of the hip and there was no indication 
that the slight limitation of motion of the hip impacted the 
range of motion of the thigh.  Based on the foregoing, the 
symptoms associated with residuals of a fracture of the right 
pubis and ramus do not meet the criteria for the next higher 
rating of 20 percent under Diagnostic Codes 5251 and 5252.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253 
(2005).  

On VA examination, dated in June 2005, the examiner stated 
that the veteran experienced dysesthesia of the right thigh 
and essentially linked the finding to the residuals of the 
remote pelvic fracture.  The Board notes that the finding of 
dysesthesia of the right thigh does not result in impairment 
that would warrant a compensable rating under any of the 
applicable neurological Diagnostic Codes.  In this regard, 
there is no evidence of complete or incomplete paralysis of 
any nerve involving the area of the right anterior ramus.  
See 38 C.F.R. § 4.124a.  Moreover, the evidence does not 
demonstrate that the veteran's residuals are consistent with 
the criteria that provides for the next higher rating, higher 
than 10 percent, for ankylosis of the hip, limitation of 
motion of the thigh, impairment of the thigh, or impairment 
of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5251, 5252, 5253, 5254, 5255 (2005).  

Considering the foregoing evidence in light of the entire 
medical record, the Board concludes that the symptoms 
attributable to the residuals of a fracture of the right 
anterior ramus do not meet the criteria for the next higher 
rating under the criteria for evaluating disabilities of the 
hip and the thigh.  The Board also concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant an increased rating, higher than 10 percent, for 
residuals of a right pubis ramus pelvic fracture, with right 
thigh dysesthesia.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for arthritis of the left 
shoulder, left arm and both legs, claimed as secondary to 
service-connected disabilities is denied.  

Entitlement to an increased rating for post-traumatic 
arthritis of the tranverse process at L4-L5, currently rated 
as 40 percent disabling, is denied.  

Entitlement to an increased rating for residuals of a 
fracture of the right anterior ramus, currently evaluated as 
10 percent, is denied.  


REMAND

In a March 2005 statement, the veteran maintained that he is 
entitled to a total (100 percent) disability rating due to 
his age and unemployability.  He is service-connected for a 
spine disability and residuals of a fracture of the pelvic.  
A review of the claims file shows that he is in receipt of 
treatment for multiple health-related conditions, for which 
he is not service-connected.  In a July 2005 statement, the 
veteran informed VA that he has been unemployed for 15 years.  
(See VA medical treatment records from the VA Medical Center 
in North Little Rock, dated from October 2001 to September 
2005) 

On VA examination, dated in June 2005, the examiner opined 
that the veteran's current symptoms related to the service-
connected spine disability made it unlikely that he would be 
able to seek gainful employment in either a physical or 
sedentary occupation.  The physician, however, did not give a 
complete rationale for the opinion and did not discuss the 
veteran's other physical impairments on his ability to work.  
The Board finds that the veteran should be scheduled for an 
examination, to include an opinion with rationale.

In March 2005, the RO requested the veteran to complete VA 
form 21-8940 for the purpose of obtaining information 
concerning the veteran's work history and vocational and 
educational training.  The veteran never responded to the 
RO's request.  The veteran should be given another 
opportunity to submit this evidence.

In July 2005 and January 2006, the RO denied the claims of 
service connection for dental treatment purposes due to 
trauma to the jaw resulting in injuries to the teeth and for 
residuals of an injury to the jaw.  The veteran filed notices 
of disagreement regarding both decisions in July 2005 and 
February 2006.  The RO has not issued a statement of the case 
which addresses these issues and the Board finds that a 
remand for this action is necessary.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Likewise, with respect to the claim 
for a TDIU rating, the veteran was not provided with notice 
of the type of information and evidence needed pertaining to 
the assignment of an effective date.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
Pertaining to the claim for a TDIU rating, the veteran should 
be informed of the type of evidence needed to establish an 
effective date in the event that the claim is granted.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), and as 
explained above.  

2.  Send the veteran a VA form 21-8940 
for the purpose of obtaining information 
concerning the veteran's work history and 
vocational and educational training.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
back, and right and left ramus 
disability.  The examiner should offer an 
opinion, with full rationale, as to 
whether the veteran's service-connected 
disabilities solely prevent him from all 
forms of gainful employment.  

4.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issues of 
service connection for dental treatment 
purposes due to trauma to the jaw 
resulting in injuries to the teeth and 
for residuals of an injury to the jaw.  
The veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claims will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


